On Motion for Rehearing.
Defendant’s motion for re-hearing has been considered. Defendant’s argument is founded upon decisions involving resulting trusts, while the relevant evidence before us shows something different, namely, a constructive trust. The possibilities referred to by defendant would prevent even the establishment of some resulting trusts. Perhaps at the bottom of this litigation is the question of whether plaintiff has any interest which ought to be protected, and we think he has — at least against the abuse of a confidential relationship.
The' motion for re-hearing is overruled.